Citation Nr: 1515378	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD).

2.  Service connection for peripheral neuropathy of the left upper extremity.

3.  Service connection for a skin disability, claimed as tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran had a travel board hearing before the undersigned in October 2013.  A transcript has been associated with the Veteran's electronic claims file.  

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current skin disability that had its clinical onset in service or is otherwise related to active duty.  

2.  The Veteran does not have a psychiatric disability, including PTSD that had its clinical onset in service or is otherwise related to active duty.  



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a skin disability, to include tinea versicolor, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for establishing service connection for a psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in November 2011, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)..

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, and records from the Social Security Administration have been obtained.  The Veteran was afforded VA examinations in August 2012 for his claims.  The Board notes that the Veteran testified that the dermatology examiner did not say anything about spots on his legs.  However, while at the examination, the Veteran only discussed numbness and tingling of his feet.  The examiner conducted a skin check of the Veteran and considered all possible skin disabilities.  The examination is adequate for rating purposes.  

The Veteran had an opportunity to provide additional information or evidence, and he filed statements and provided testimony in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, the Veteran is not entitled to service connection for either of his claims due to the fact that he does not have current psychiatric or skin disabilities, even when considering alternate diagnoses as part of his underlying claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner stated at the Veteran's skin examination that the Veteran did not have any current disabilities, and that any tingling in his feet was due to diabetic neuropathy.  In addition, no current psychiatric disability was found.  The examiner stated that the Veteran does not have symptoms that meet the diagnostic criteria for PTSD or any other mental disorder.  The Veteran's VA treatment records are also negative for current skin or psychiatric disability.

The Board notes the Veteran's belief that he has current skin and psychiatric disabilities.  With the former, he has testified that he has spots on his legs.  As to PTSD, the Veteran testified that he has sleep disturbances, has panic attacks, and is uneasy while in crowds.  The Veteran's lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Board gives greater weight to the remainder of the record, which does not show any current disabilities.  There is no medical evidence of record to rebut the VA examiners' opinions against the claims or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Moreover, while the Veteran is competent to testify as to symptoms, and in some instances may be capable to testify as to a lay observable skin disability, he is not competent to offer an opinion as to the diagnosis of a psychiatric disability.  Rather, this question requires specialized knowledge, training, or experience due to the requirements of the DSM-IV and the complex nature of psychiatry.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007);



ORDER

Service connection for a psychiatric disability, including PTSD is denied.

Service connection for tinea versicolor is denied.  


REMAND

The RO last adjudicated the claim of service connection for peripheral neuropathy of the left upper extremity in the February 2013 supplemental statement of the case.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  In light of these changes in the regulations regarding herbicide exposure, this claim should be readjudicated by the originating agency.  

In addition, a VA examination should be afforded the Veteran.  Secondary service connection should be considered, inasmuch as the Veteran is service connected for diabetes mellitus type II, and has previously been awarded secondary service connection for peripheral neuropathy of the lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination concerning the Veteran's claimed disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For any peripheral neuropathy of the left upper extremity demonstrated since October 2011 (the date of the claim), the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise attributable to the Veteran's military service, to include as due to herbicide exposure.  

If not, is it at least as likely as not caused or aggravated by his service-connected diabetes mellitus?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


